Citation Nr: 0525043	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for a bilateral eye 
disability, to include macular degeneration.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected low 
back disability.  

5.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected low 
back disability.  

6.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected low 
back disability.  



7.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected low 
back disability.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

9.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1945 
to July 1946, and from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  


This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).

The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss, and entitlement to an 
increased rating for a low back disability, will be discussed 
in the remand portion of this decision; these issues are 
remanded to the RO via the Appeals Management Center in 
Washington D.C. 


FINDINGS OF FACT

1.  Diabetes mellitus, Type II, was first identified many 
years after the appellant's separation from service and is 
not shown to be related to any incident of such service.

2.  The appellant does not have a bilateral eye disability, 
to include macular degeneration, that is attributable to 
military service.

3.  Tinnitus was not shown in service, nor is it currently 
shown by the medical evidence of record.

4.  The appellant does not have a right hip disability that 
is related to his military service or his service-connected 
low back disability.  

5.  The appellant does not have a left hip disability that is 
related to his military service or his service-connected low 
back disability.

6.  The appellant does not have a right shoulder disability 
that is related to his military service or his service-
connected low back disability.

7.  The appellant does not have a left knee disability that 
is related to his military service or his service-connected 
low back disability.   


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A bilateral eye disability, to include macular 
degeneration, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  A right hip disability was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of service-connected low back disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).

5.  A left hip disability was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of service-connected low back disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).

6.  A right shoulder disability was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).  

7.  A left knee disability was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of service-connected low back disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in September 2002, prior to the initial 
rating decision with regard to the issues on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  The Board further notes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claims.  The appellant has been notified of the applicable 
laws and regulations pertinent to his service connection 
claims, to include his service connection claims on a 
secondary basis.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims, including at a personal hearing and at a 
videoconference hearing before the Board.  Thus, VA's duty to 
notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in October 2002, the appellant underwent 
a VA examination which was pertinent to his claims for 
service connection for bilateral hip, right shoulder, and 
left knee disabilities, secondary to the service-connected 
low back disability.  The Board recognizes that 


in the appellant's May 2004 hearing at the RO, and August 
2005 videoconference hearing, the appellant maintained that 
his October 2002 VA examination was inadequate.  His 
assertion, however, is unsubstantiated.  As documented in the 
October 2002 VA examination report, the examination in 
question was conducted by an orthopedist with access to 
relevant information in the appellant's medical files.  There 
is no indication that the physician in question lacks 
competence or is in any way unable to render an objective 
medical opinion as to the nature and etiology of the 
appellant's bilateral hip, right shoulder, and left knee 
disabilities.  Moreover, the appellant's contention of not 
having been thoroughly examined is not borne out by the 
October 2002 VA examination report insofar as such report 
shows clinical findings specific to the bilateral hip, right 
shoulder, and left knee disabilities and includes the results 
of diagnostic testing.  Thus, a review of the examination 
report shows that all pertinent complaints, history, 
findings, and tests were accomplished and there is no patent 
defect indicated.  The fact that a report of VA examination 
gives rise to evidence (i.e., medical opinion) that is 
adverse to the appellant's claims does not render such an 
examination report deficient.  As such, the Board finds the 
medical evidence of record is sufficient to decide the 
appeal.

In regard to the appellant's claims for service connection 
for diabetes mellitus, Type II, a bilateral eye disability, 
to include macular degeneration, tinnitus, and right shoulder 
and left knee disabilities on a direct basis, although the 
appellant was not examined for the purpose of addressing the 
aforementioned claims, none was required.  The Board notes 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the appellant currently has tinnitus.  In 
addition, although the appellant was diagnosed with tinnitus 
in April 1991, there is 


no credible and probative medical evidence of record which 
links the appellant's tinnitus diagnosed in April 1991 to 
either period of his active military service.  Moreover, 
there is also no medical evidence of record showing that the 
appellant had diabetes mellitus, Type II, a bilateral eye 
disability, to include macular degeneration, a right shoulder 
disability and/or a left knee disability, during either 
period of active military service, or that he had diabetes 
mellitus, Type II, and/or arthritis of the right shoulder, 
within one year after either separation from active military 
service.  In this case, there is no outstanding evidence to 
be obtained, either by VA or the appellant.  Consequently, 
given the standard of the new regulations, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a 


disease, where the physician relates the current condition to 
the period of service.  See Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Additionally, for certain chronic disorders, including 
arthritis and diabetes mellitus, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).   

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when aggravation of a veteran's 
non-service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.  

Diabetes Mellitus Type II And Bilateral Eye Disability, 
To Include Macular Degeneration

In the instant case, the appellant contends that his 
currently diagnosed diabetes mellitus, Type II, and macular 
degeneration, were incurred during his period(s) of military 
service.  In May 2004, a hearing was conducted at the RO.  At 
that time, the appellant testified that while he was in the 
military, he helped build the airfield at Kelly Air Force 
Base.  The appellant stated that at that time, they used a 
lot of "lime to compact the earth," and that the lime was 
brought in by boxcars.  According to the appellant, they had 
to unload the boxcars and throw the lime into the ground.  He 
noted that even though he wore glasses, the lime was on his 
hands and when he rubbed his eyes, the lime got into his 
eyes.  Thus, the appellant contended that the toxins in the 
lime caused him to later develop macular degeneration.  The 
appellant reiterated his contentions in an August 2005 
videoconference hearing before the Board.  The appellant also 
maintained that while working in the airfield, he was exposed 
to extreme heat, in addition to chemicals, which caused him 
to later develop diabetes mellitus.     

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed diabetes mellitus, Type 
II, and bilateral eye disability, currently diagnosed as 
macular degeneration, are not the result of injury or disease 
incurred in, or aggravated by, his military service.  In this 
regard, the appellant's service medical records from his 
first period of active military service, from November 1945 
to July 1946, are negative for any complaints or findings of 
diabetes mellitus and/or a bilateral eye disability, to 
include macular degeneration.  The records show that in July 
1946, the appellant underwent a separation examination.  At 
that time, it was noted that blood was taken and was 
negative.  Albumin and sugar tests were also negative.  In 
addition, the appellant's distant vision was 20/20, 
bilaterally.  Moreover, the appellant's service medical 
records from his second period of active military service, 
from March 1951 to March 1953, are also negative for any 
complaints or findings of diabetes mellitus and/or a 
bilateral eye disability, to include macular degeneration.  
In February 1953, the appellant underwent a separation 
examination.  At that time, the appellant's endocrine system 
was clinically evaluated as "normal."  In addition, albumin 
and sugar tests were also negative.  Furthermore, although 
the appellant's distant vision was 15/20, bilaterally, the 
appellant's eyes were clinically evaluated as "normal."  

In the instant case, treatment for diabetes mellitus, Type 
II, and macular degeneration, is first noted in approximately 
September 1996, over 43 years after the appellant's 
separation from his last period of active military service.  
In October 2002, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from April 1991 to September 
2002.  The records show that in approximately September 1996, 
the appellant started to receive intermittent treatment for 
his diagnosed diabetes mellitus, Type II, and age-related 
macular degeneration.  

The only evidence of record supporting the appellant's claims 
is his own lay opinion that he currently has diabetes 
mellitus, Type II, and a bilateral eye disability, currently 
diagnosed as macular degeneration, which are related to his 
period(s) of active military service.  However, the appellant 
has not been shown to possess the training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation, and his opinion thus does not constitute 
competent medical evidence.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the appellant's service predated the beginning of the 
Vietnam War, service connection for diabetes mellitus is not 
for consideration under the presumptive provisions applicable 
to Agent Orange exposure.  38 C.F.R. § 3.309(e) (2004).

In light of the above, the Board finds that there is no 
competent medical evidence of record which links the 
appellant's currently diagnosed diabetes mellitus, Type II, 
and/or bilateral eye disability, currently diagnosed as 
macular degeneration, to service, or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of these disorders is 
more than 43 years after his last period of service had 
ended.  See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  
As there is no evidence of diabetes mellitus, Type II, and/or 
a bilateral eye disability, to include macular degeneration, 
in either of the appellant's periods of service, or diabetes 
mellitus, Type II, within one year subsequent to either 
service discharge, and there is no evidence which provides 
the required nexus between military service and diabetes 
mellitus, Type II, and a bilateral eye disability, to include 
macular degeneration, service connection for these disorders 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

In this case, the appellant maintains that he currently has 
tinnitus which is related to his period(s) of active military 
service, specifically to in-service noise exposure.  In the 
appellant's May 2004 hearing at the RO, he stated that while 
he was in the military, when he would walk by the rifle 
range, he would hear the guns going off, which would cause 
ringing in his ears.  In the August 2005 videoconference 
hearing, the appellant reiterated his contention that during 
service, he was exposed to extreme levels of noise that 
caused him to develop ringing in his ears, and that his 
current tinnitus was related to his in-service noise 
exposure.  

The appellant's service medical records from his first period 
of active military service, from November 1945 to July 1946, 
are negative for any complaints or findings of tinnitus.  In 
the appellant's July 1946 separation examination, in regard 
to whether there were any diseases or defects of the 
appellant's ears, it was noted that there were "none."  In 
addition, the appellant's service medical records from his 
second period of active military service, from March 1951 to 
March 1953, are also negative for any complaints or findings 
of tinnitus.  In the appellant's February 1953 separation 
examination, the appellant's ears were clinically evaluated 
as "normal."  

In April 1991, the appellant underwent a VA audiological 
evaluation.  At that time, it was noted that the appellant 
complained of periodic bilateral tinnitus and difficulty 
understanding speech in noisy environments.  However, there 
is no credible and probative medical evidence of record which 
links the appellant's tinnitus, diagnosed in April 1991, to 
either period of active military service.  Most importantly, 
there is no competent medical evidence of record showing that 
the appellant currently has tinnitus.  As previously stated, 
direct service connection requires a finding that there is a 
current disability that has a relationship to injury or 
disease during service.  Rabideau, 2 Vet. App. at 143.

The only evidence of record supporting the appellant's claim 
is his own lay opinion that he currently has tinnitus which 
is related to his period(s) of active military service, 
specifically to his claimed in-service noise exposure.  
However, the appellant has not been shown to posses the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not does not constitute competent medical evidence.  
See Routen, 10 Vet. App. at 183; YT, Vet. App. at 201; 
Espiritu, 2 Vet. App. at 494-95.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for tinnitus.  Tinnitus was not shown in 
service, and there is no medical evidence of record showing 
that the appellant currently has tinnitus.  Accordingly, the 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49. 

Bilateral Hip, Right Shoulder, And Left Knee Disabilities

In the instant case, the appellant contends that due to his 
service-connected low back disability, he developed bilateral 
hip, right shoulder, and left knee disabilities.  In the 
alternative, in regard to the appellant's claim for a right 
shoulder disability, the appellant maintains that when he 
injured his back during service, he also injured his right 
shoulder.  In addition, in regard to the appellant's claim 
for a left knee disability, the appellant contends that while 
he was in the military, he injured his left knee and 
subsequently developed chronic pain in his left knee.  A July 
1946 rating action, the RO granted the appellant's claim for 
service connection for a low back disability.  

The appellant's service medical records from his first period 
of active military service, from November 1945 to July 1946, 
are negative for any complaints or findings of right hip, 
left hip, right shoulder, and/or left knee disabilities.  In 
the appellant's July 1946 separation examination, the 
appellant's spine and extremities were clinically evaluated 
as "normal."  In addition, the appellant's service medical 
records from his second period of active military service, 
from March 1951 to March 1953, are also negative for any 
complaints or findings of right hip, left hip, right 
shoulder, and/or left knee disabilities.  In the appellant's 
February 1953 separation examination, the appellant's upper 
and lower extremities, and spine and other musculoskeletal 
system, were all clinically evaluated as "normal."   

VAMC outpatient treatment records, from April 1991 to 
September 2002, show that in August 1992, the appellant was 
treated for a "hurt left knee."  However, at that time, it 
was reported that x-rays of the appellant's left knee showed 
no apparent fracture.  The records also reflect that in 
February 1995, the appellant was treated for complaints of 
pain in his right shoulder.  The assessment was likely right 
shoulder strain.  

In October 2002, the appellant underwent a VA examination.  
At that time, he stated that when he hurt his back during 
service, he also injured his right shoulder.  The appellant 
also indicated that for the last 15 years, he had had 
bilateral hip and left knee pain.  The physical examination 
showed that the appellant could ambulate without aids or 
assistance "as far as the joints go."  Examination of the 
appellant's right shoulder showed an excellent full range of 
motion, with pain only at the extremes.  There was some 
slight tenderness to soreness to palpation, with no signs of 
swelling, instability, or weakness.  Examination of the both 
hips also showed excellent full range of motion, and there 
was pain only at the extremes of motion of both hips.  The 
appellant's left knee range of motion was from zero to 140 
degrees of flexion, with some slight crepitation noted with 
motion and no effusion.  The knee was stable to medial, 
lateral, and anteroposterior testing.  McMurray's test was 
negative.  The diagnoses were the following: (1) tendonitis 
and arthritis of the right shoulder, (2) bilateral hip 
strain, and (3) left knee strain.  The examining physician 
opined that more likely than not, those conditions were not 
related to the appellant's service-connected low back 
disability.     

At the time of the appellant's October 2002 VA examination, 
x-rays were taken of his hips, right shoulder, and left knee.  
The x-rays of the appellant's hips were interpreted as 
showing normal joint spaces.  There were minimal hypertrophic 
changes involving the superolateral aspect of the acetabulum, 
bilaterally.  No fracture or dislocation was seen.  The 
impression was minimal hypertrophic changes, as described.  
The x-rays of the appellant's right shoulder were reported to 
reflect mild degenerative changes involving the 
acromioclavicular joint.  No fracture or dislocation was 
seen.  There was questionable calcified granuloma in the 
right mid lung field.  The impression was minimal 
degenerative changes of the acromioclavicular joint; 
otherwise normal examination.  The x-rays of the appellant's 
left knee were interpreted as showing no significant 
abnormality of the bone, joints, or adjacent soft tissues.  
The impression was that no significant bone or joint 
abnormality in the left knee was present.  

In light of the above, the evidence of record shows that the 
appellant currently has bilateral hip, right shoulder, and 
left knee disabilities, diagnosed as bilateral hip strain, 
tendonitis and arthritis of the right shoulder, and left knee 
strain, respectively.  However, while the medical evidence of 
record shows that the appellant currently has bilateral hip, 
right shoulder, and left knee disabilities, the medical 
evidence does not show that his bilateral hip, right 
shoulder, and left knee disabilities are related to his 
military service or were caused or made worse by his service-
connected low back disability.  As stated above, in the 
appellant's October 2002 VA examination, the examiner opined 
that more likely than not, the aforementioned conditions were 
not related to the appellant's service-connected low back 
disability.  

In addition, the Board also finds that the appellant does not 
have a right shoulder disability and/or a left knee 
disability, that is etiologically related to military 
service.  As previously stated, the appellant's service 
medical records from both periods of military service are 
negative for any complaints or findings of a right shoulder 
disability and/or a left knee disability.  The Board further 
notes that the first evidence of a right shoulder disability 
is in February 1995, approximately 42 years after the 
appellant's separation from his last period of active 
military service.  Moreover, the first evidence of a left 
knee disability is in October 2002, approximately 49 and a 
half years after the appellant's separation from his last 
period of active military service.  Furthermore, there is no 
credible and probative medical evidence of record which links 
the appellant's right shoulder disability and/or his left 
knee disability to either period of his active military 
service.   

The only evidence of record supporting the appellant's claims 
is his own lay opinion that he currently has bilateral hip, 
right shoulder, and left knee disabilities which were caused 
or made worse by his service-connected low back disability, 
or in the alternative, in regard to his right shoulder and 
left knee disabilities, that he currently has right shoulder 
and left knee disabilities which were incurred during his 
period(s) of active military service.  However, the appellant 
has not been shown to posses the training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation, and his opinion thus does not does not 
constitute competent medical evidence.  See Routen, 10 Vet. 
App. at 183; YT, Vet. App. at 201; Espiritu, 2 Vet. App. at 
494-95.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims for service 
connection for bilateral hip, right shoulder, and left knee 
disabilities, to include as secondary to service-connected 
low back disability.  There is no medical evidence of record 
showing that the appellant's bilateral hip, right shoulder, 
and left knee disabilities were caused or made worse by his 
service-connected low back disability.  Accordingly, service 
connection for these disabilities must be denied.  

In addition, in regard to the appellant's claims for service-
connection for right shoulder and left knee disabilities, 
there is no medical evidence on file linking the appellant's 
currently diagnosed right shoulder arthritis and left knee 
strain, to service or to any incident of service, despite the 
appellant's assertions that such a causal relationship 
exists.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record for 
treatment for symptomatology of these disorders is more than 
41 years after his last period of service had ended.  See cf. 
Mense, 1 Vet. App. at 354.  As there is no evidence of either 
a right shoulder or left knee disability in either period of 
military service, or right shoulder arthritis within one year 
subsequent to either service discharge, and there is no 
evidence which provides the required nexus between military 
service and right shoulder and left knee disabilities, 
service connection for these disorders is not warranted.  See 
Caluza, 7 Vet. App. at 498.        

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for diabetes mellitus, Type II, is denied.   

Service connection for a bilateral eye disability, to include 
macular degeneration, is denied.   

Service connection for tinnitus is denied.  

Service connection for a right hip disability, to include as 
secondary to service-connected low back disability, is 
denied.  

Service connection for a left hip disability, to include as 
secondary to service-connected low back disability, is 
denied.

Service connection for a right shoulder disability, to 
include as secondary to service-connected low back 
disability, is denied.

Service connection for a left knee disability, to include as 
secondary to service-connected low back disability, is 
denied.


REMAND

The appellant's original claim of entitlement to service 
connection for bilateral hearing loss was denied by an August 
1991 rating decision.  In June 1994, the appellant filed a 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss.  In a December 1994 
decision letter, the RO denied the appellant's application to 
reopen his claim for service connection for bilateral hearing 
loss.  In the December 1994 decision letter, the appellant 
was provided notice of his appellate rights, but did not file 
a notice of disagreement.  Most recently, in August 2002, the 
appellant filed a claim seeking to reopen the previously 
denied claim.  The June 2003 rating decision on appeal 
continued the denial of the claim for service connection for 
bilateral hearing loss on the basis that new and material 
evidence had not been submitted to reopen the claim.  

However, the definition of "new and material evidence" as 
set forth in 38 C.F.R. § 3.156(a) was revised, effective 
August 29, 2001.  This new regulation provides that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  This amended definition 
of new and material evidence only applies to a claim to 
reopen a finally decided claim received by the VA on or after 
August 29, 2001.  Id.  As the appellant filed his application 
to reopen in August 2002, the revised version of 3.156 is 
applicable in his appeal.

A review of the claims file reveals that the RO issued a 
statement of the case in September 2004, and a supplemental 
statement of the case in November 2004.  However, neither the 
statement of the case nor the supplemental statement of the 
case made reference to the newly amended provisions of 38 
C.F.R. § 3.156, and neither reflect consideration of the 
revised regulation pertaining to submission of new and 
material evidence.

As a result, and because of the change in the law brought 
about by the VCAA, a remand in this case is required for the 
RO to ensure compliance with the notice and duty to assist 
provisions contained in the new law, and to consider the 
revised version of 38 C.F.R. § 3.156.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, particularly 
pursuant to the revised version of 38 C.F.R. § 3.156, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  Therefore, for these reasons, a 
remand is required.

Additionally, at the appellant's August 2005 videoconference 
hearing, the appellant testified that the symptoms of his 
service-connected low back disability had increased in 
severity since the last VA examination.  Therefore, in light 
of the appellant's contentions that his low back disability 
has worsened, the RO must afford the appellant a new 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  In regard to the appellant's claim 
for whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for 
bilateral hearing loss, the RO must 
review the claims folder and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The 
appellant should be provided a VCAA 
notice letter specific to the new and 
material claim on appeal and told of the 
information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2003).  
The appellant should be informed of the 
appropriate regulatory requirements (the 
revised version of 38 C.F.R. § 3.156) for 
the submission of new and material 
evidence.    

2.  The RO should also schedule the 
appellant for the following examinations:

(A) a VA neurological examination to 
determine the severity of the appellant's 
service-connected low back disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in October 2002, including 
the x-ray report of the appellant's 
lumbosacral spine, and August 2004.  All 
indicated testing should be conducted.  

In regard to the appellant's service-
connected low back disability, the 
examiner should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  It is further 
requested that the examiner specifically 
report the absence or presence, to 
include severity and frequency, of any 
symptoms compatible with any neuropathy 
with characteristic pain, demonstrable 
muscle spasm, or other neurological 
findings appropriate to the site of any 
affected vertebral disc.  The examiner 
should then identify any nerve(s) 
affected by the appellant's service-
connected low back disability, and 
indicate whether the neurologic 
disability caused by the appellant's 
service-connected low back problem is 
best described as mild, moderate, severe, 
or pronounced.  The examiner should also 
indicate the frequency and duration of 
incapacitating episodes and attacks over 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  For each nerve affected, 
the examiner should indicate whether the 
appellant has complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis, neuralgia, or neuritis.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected low back 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in October 2002 and August 
2004.  All indicated testing should be 
conducted, and current x-rays of the low 
back should be obtained.

In regard to the appellant's service-
connected low back disability, the 
examiner should conduct a thorough 
orthopedic examination of the lumbosacral 
spine.  The orthopedic examiner should 
conduct range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
should note that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.    

The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion as to the extent to which the 
appellant experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups.  Objective 
evidence of loss of functional use can 
include the presence or absence of muscle 
atrophy and/or the presence or absence of 
changes in the skin indicative of disuse 
due to the service-connected back 
disorder.  In addition, the examiner 
should provide an opinion as to whether 
the appellant's service-connected low 
back disability, including any noted 
tenderness, pain on use, weakness, excess 
fatigability, and/or coordination, 
results in an overall disability picture 
which is best equated with moderate, 
severe, or pronounced intervertebral disc 
disease.  The examiner should also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
low back pathology.  A complete rationale 
for all opinions should be provided.  Any 
report prepared should be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's claim for whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
bilateral hearing loss, the RO should 
consider the provisions of the revised 
38 C.F.R. § 3.156.  If any such action 
does not resolve each claim to the 
appellant's satisfaction, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, to specifically include 
citation to and discussion of the revised 
version of 38 C.F.R. § 3.156, and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 77 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


